DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele L. Mayberry on 2/17/22.
The application has been amended as follows: 

Claim 341 has been replaced with the following:
341. (currently amended) A solid-state additive manufacturing system comprising: 
a feeding unit, 
a spindle, 
a tool, 
a motor, 
a driving unit,
a control unit, 
a monitoring unit, 
a contact- or contactless-sensor,
a power supply, and 
process control software; 

wherein the driving unit, the control unit, and the monitoring unit are together or separately:
 	(i) capable of providing coordinated movements of the spindle, the tool, the workpiece and/or a workpiece platform, 
	(ii) capable of dispensing the filler material on the workpiece, on a backplate, in a cavity of the workpiece, and/or in a gap between two or more workpieces, 
	(iii) capable of providing friction, frictional heating, or one or more forces to be applied to the filler material, and/or mechanical stirring as a result of rotational and/or translational movement of the tool; and
wherein the control unit, the monitoring unit, and the sensor together are capable of providing a final material with a tailored microstructure being configured to adjust during layer by layer depositing one or more processing parameters with temperature feedback controls and in response to temperature sensing to control temperature of a material being manufactured during the depositing and to achieve the tailored microstructure, such that the tailored microstructure comprises grains with a size refined at least 5 times compared to grains within the microstructure of the filler material and/or the workpiece.  


In claim 345, line 1 “344” has been replaced with –341--.


Claim 360 has been replaced with the following:
360. (currently amended) A method comprising:
  	producing a resultant three-dimensional (3D) structure using a solid-state additive manufacturing system comprising: 
a feeding unit, 
a spindle, 
a tool, 
a motor, 
a driving unit,
a control unit, 

a contact- or contactless-sensor,
a power supply, and 
process control software;
wherein the spindle and the tool each have an internal passageway indirectly or directly in operable communication with each other for a filler material to pass from the feeding unit through the internal passageways of the spindle and tool to a workpiece; 
wherein the driving unit, the control unit, and the monitoring unit together or separately:
 	(i) provide coordinated movements of the spindle, the tool, the workpiece and/or a workpiece platform capable of producing the three-dimensional structure,  
	(ii) dispense the filler material on the workpiece, on a backplate, in a cavity of the workpiece, and/or in a gap between two or more workpieces, and  
	(iii) provide friction, frictional heating, one or more forces to be applied to the filler material, and/or mechanical stirring as a result of rotational and/or translational movement of the tool; and
using the control unit, the monitoring unit and the sensor to adjust during layer by layer depositing one or more processing parameters with temperature feedback controls and in response to temperature sensing to control temperature of a material being manufactured during the depositing and to achieve a tailored microstructure, such that the resultant 3D structure comprises the tailored microstructure having grains with a size refined at least 5 times compared to grains within the microstructure of the filler material and/or the workpiece.


Claim 375 has been replaced with the following:
375. 	(currently amended) The method of claim 360, wherein the solid-state additive manufacturing system comprises one or more heating and/or cooling systems to provide temperature control of the filler material, deposited material, the workpiece, the spindle, the tool, a pin, the workpiece platform and/or the backing plate.




Allowable Subject Matter
Claims 341-343, 345-357, 359-360 and 371-375 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a solid-state additive manufacturing system as recited by independent claim 341, particularly wherein the control unit, the monitoring unit, and the sensor together are capable of providing a final material with a tailored microstructure being configured to adjust during layer by layer depositing one or more processing parameters with temperature feedback controls and in response to temperature sensing to control temperature of a material being manufactured during the depositing and to achieve the tailored microstructure, such that the tailored microstructure comprises grains with a size refined at least 5 times compared to grains within the microstructure of the filler material and/or the workpiece
The prior art of record does not teach or suggest either alone or in combination a method as recited by independent claim 360, particularly using the control unit, the monitoring unit and the sensor to adjust during layer by layer depositing one or more processing parameters with temperature feedback controls and in response to temperature sensing to control temperature of a material being manufactured during the depositing and to achieve a tailored microstructure, such that the resultant 3D structure comprises the tailored microstructure having grains with a size refined at least 5 times compared to grains within the microstructure of the filler material and/or the workpiece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KILEY S STONER/Primary Examiner, Art Unit 1735